NUMBER 13-09-00117-CR

                                  COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG


ARNOLD ADAME, JR.,                                                                          Appellant,

                                                     v.

THE STATE OF TEXAS,                                                                           Appellee.


                     On appeal from the 214th District Court of
                             Nueces County, Texas.


                               MEMORANDUM OPINION

          Before Chief Justice Valdez and Justices Yañez and Vela
               Memorandum Opinion by Chief Justice Valdez

        Appellant, Arnold Adame Jr., pleaded guilty to four counts of forgery, a state-jail

felony. See TEX . PENAL CODE ANN . § 32.21 (Vernon Supp. 2009). The trial court deferred

adjudication, placed Adame on community supervision for four years, and ordered him to

pay restitution of $4,756.01 (for which he shared joint and several liability with a co-

defendant) and court costs. On December 9, 2008,1 the State filed a motion to revoke,

       1
         On March 24, 2005, and April 10, 2007, the trial court entered orders im posing sanctions on Adam e;
pursuant to these orders, Adam e’s probation was extended and set to expire on March 14, 2009.
alleging various violations of the terms of his community supervision.2 Adame pleaded

“true” to the violations, and, following a hearing, the trial court adjudicated him guilty and

sentenced him to eighteen months’ imprisonment in the Institutional Division of the Texas

Department of Criminal Justice.                Adame appeals the revocation of his community

supervision. We affirm.

                                               I. ANDERS BRIEF

         Pursuant to Anders v. California, 386 U.S. 738, 744 (1967), Adame’s

court-appointed appellate counsel has filed a brief with this Court, stating that his review

of the record yielded no grounds or error upon which an appeal can be predicated.

Although counsel’s brief does not advance any arguable grounds of error, it does present

a professional evaluation of the record demonstrating why there are no arguable grounds

to be advanced on appeal. See In re Schulman, 252 S.W.3d 403, 407 n.9 (Tex. Crim.

App. 2008) (“In Texas, an Anders brief need not specifically advance ‘arguable’ points of

error if counsel finds none, but it must provide record references to the facts and

procedural history and set out pertinent legal authorities.”) (citing Hawkins v. State, 112
S.W.3d 340, 343-44 (Tex. App.–Corpus Christi 2003, no pet.)); Stafford v. State, 813
S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991).

         In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel Op.]

1978), Adame’s counsel has carefully discussed why, under controlling authority, there are

no errors in the trial court’s judgment. Counsel has informed this Court that he has: (1)

examined the record and found no arguable grounds to advance on appeal, (2) served a

copy of the brief and counsel’s motion to withdraw on Adame, and (3) informed Adame of


         2
          The State alleged Adam e violated several conditions of his com m unity supervision by using
narcotics, failing to report to his supervisor, failing to pay the required fees, visiting local bars, and failing to
com plete com m unity service.
                                                         2
his right to review the record and to file a pro se response.3 See Anders, 386 U.S. at 744;

Stafford, 813 S.W.2d at 510 n.3; see also In re Schulman, 252 S.W.3d at 409 n.23. More

than an adequate period of time has passed, and Adame has not filed a pro se response.

See In re Schulman, 252 S.W.3d at 409.

                                        II. INDEPENDENT REVIEW

        Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.
75, 80 (1988). We have reviewed the entire record and counsel’s brief and have found

nothing that would arguably support an appeal. See Bledsoe v. State, 178 S.W.3d 824,

826-28 (Tex. Crim. App. 2005) (“Due to the nature of Anders briefs, by indicating in the

opinion that it considered the issues raised in the briefs and reviewed the record for

reversible error but found none, the court of appeals met the requirement of Texas Rule

of Appellate Procedure 47.1.”); Stafford, 813 S.W.2d at 509. Accordingly, we affirm the

judgment of the trial court.

                                       III. MOTION TO WITHDRAW

        In accordance with Anders, Adame’s attorney has asked this Court for permission

to withdraw as counsel for appellant. See Anders, 386 U.S. at 744; see also In re

Schulman, 252 S.W.3d at 408 n.17 (citing Jeffery v. State, 903 S.W.2d 776, 779-80 (Tex.

App.–Dallas 1995, no pet.) (noting that “[i]f an attorney believes the appeal is frivolous, he

must withdraw from representing the appellant. To withdraw from representation, the

appointed attorney must file a motion to withdraw accompanied by a brief showing the


        3
           The Texas Court of Crim inal Appeals has held that “the pro se response need not com ply with the
rules of appellate procedure in order to be considered. Rather, the response should identify for the court
those issues which the indigent appellant believes the court should consider in deciding whether the case
presents any m eritorious issues.” In re Schulman, 252 S.W .3d 403, 409 n.23 (Tex. Crim . App. 2008) (quoting
W ilson v. State, 955 S.W .2d 693, 696-97 (Tex. App.–W aco 1997, no pet.)).
                                                     3
appellate court that the appeal is frivolous.”) (citations omitted)). We grant counsel’s

motion to withdraw. Within five days of the date of this Court’s opinion, counsel is ordered

to send a copy of the opinion and judgment to Adame and to advise him of his right to file

a petition for discretionary review.4 See TEX . R. APP. P. 48.4; see also In re Schulman, 252
S.W.3d at 412 n.35; Ex parte Owens, 206 S.W.3d 670, 673 (Tex. Crim. App. 2006).




                                                                ________________________
                                                                ROGELIO VALDEZ
                                                                Chief Justice

Do Not Publish.
TEX . R. APP. P. 47.2(b)
Delivered and filed the
18th day of February, 2010.




         4
            No substitute counsel will be appointed. Should Adam e wish to seek further review of this case by
the Texas Court of Crim inal Appeals, he m ust either retain an attorney to file a petition for discretionary review
or file a pro se petition for discretionary review. Any petition for discretionary review m ust be filed within thirty
days from the date of either this opinion or the last tim ely m otion for rehearing that was overruled by this Court.
See T EX . R. A PP . P. 68.2. Any petition for discretionary review m ust be filed with this Court, after which it will
be forwarded to the Texas Court of C rim inal Appeals. See T EX . R. A PP . P. 68.3; 68.7. Any petition for
discretionary review should com ply with the requirem ents of Rule 68.4 of the Texas Rules of Appellate
Procedure. See T EX . R. A PP . P. 68.4.
                                                          4